O’BrieN, J.,
Plaintiff entered suit on a policy of insurance issued to it insuring a % yard *95Osgood mechanizer shovel. The complaint averred “the said Osgood shovel was damaged when it was struck by a collision between it and a large rock which slid against said shovel as a result of a landslide while the said shovel was being used on a construction project”.
The policy, a copy of which is attached as exhibit A to the complaint, insures in the amount of $18,000 against direct loss or damage caused by “I. Collision, excluding any loss or damage arising as the result of falling objects — subject to deduction of $100.00”.
Defendant filed preliminary objections in the nature of a demurrer alleging: (1) No cause of action being set forth between plaintiff and defendant; (2) the insurance policy discloses no coverage for which claim is made.
We are called upon to interpret the meaning of the language used in the policy and to construe the words “falling” and “slide against”. The New Century Dictionary defines “falling” to mean “to descend from a higher to a lower place or position through loss or lack of support”. Funk and Wagnall’s Dictionary defines it to mean “to descend by force of gravity, especially to come down suddenly, as a liberated weight; drop from a higher to a lower place or position or from an erect or less erect or prone posture, as because of removal of support or loss of hold, or from an impulse given in any way”. Roget’s Thesaurus of the English Language defines “falling”: “decline, abate, diminish, drop, slip, slide, slope, crumble, collapse, perish, die”.
The word “slide” is defined in the Webster Dictionary “to move smoothly along a surface without intermission of contact; to slip; glide; specif., to move over snow or ice with a smooth, uninterrupted motion, as on a sled or esp., on the feet; to move, especially to crawl, flow or speed, with marked smoothness or ease; as, a *96roadster slid up the hill; to cause to slide especially by a push along an incline or slippery surface”. Funk and WagnalPs: “to pass or cause to pass along over a surface with a smooth, slipping motion; as to slide on ice”. The New Century Dictionary: “to move along in continuous contact with a smooth or slippery surface under the impetus of a thrust or initial effort, the force of weight, etc.”.
It is true that a contract is to be construed in the manner in which the language is commonly and ordinarily understood. We believe at this time in the present state of the proceedings it is not necessary nor expedient to decide what meaning should be attributed to the words used either in the policy or in the complaint. The use of the words will not decide the controversy but rather the manner in which the loss occurred, and the meaning of the insurance contract may then be reviewed in the light of the proven facts.